

116 HR 1059 IH: No Budget, No Recess Act
U.S. House of Representatives
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1059IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2019Mr. Arrington (for himself, Mr. Womack, Mr. Norman, Mr. Flores, Mr. Timmons, Mr. Johnson of Ohio, Mr. Kevin Hern of Oklahoma, Mr. Crenshaw, Mr. Meuser, Mr. Burchett, Mr. Holding, Mr. Stewart, Ms. Finkenauer, and Mrs. Axne) introduced the following bill; which was referred to the Committee on Rules, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo ensure timely completion of the concurrent resolution on the budget and regular appropriation
			 bills, and for other purposes.
	
 1.Short titleThis Act may be cited as the No Budget, No Recess Act. 2.Failure to complete certain budgetary actions by a date certainSection 303 of the Congressional Budget Act of 1974 (2 U.S.C. 634) is amended by adding at the end the following new subsection:
			
				(d)Failure To adopt concurrent resolution on the budget by a date certain
 (1)If by April 15 of each calendar year, the House of Representatives and the Senate have not adopted a concurrent resolution on the budget as required by section 301(a) of the Congressional Budget and Impoundment Control Act of 1974, beginning on the next calendar day, and on every other calendar day thereafter until adoption of a concurrent resolution on the budget, Members shall record their presence by electronic device for purposes of establishing a quorum. In the House of Representatives, during the period described in this subsection, a motion to adjourn to a day and time certain offered pursuant to clause 4(c)(1)(B) of rule XVI of the Rules of the House of Representatives may not require the House to stand adjourned for more than one calendar day.
 (2)For the purposes of this subsection, a calendar day shall exclude Saturdays, Sundays, and legal holidays.. 3.Completion of House action on regular appropriation bills (a)RecessesSection 309 of the Congressional Budget Act of 1974 (2 U.S.C. 640) is amended by inserting (a) Recesses.— after 309. and by inserting or August after July.
 (b)Passage of general appropriation billsSection 309 of the Congressional Budget Act of 1974 (2 U.S.C. 640) (as amended by subsection (a)) is further amended by adding at the end the following new subsection:
				
					(b)Passage of general appropriation bills
 (1)If by the last day of each fiscal year, the House of Representatives and the Senate have not passed each of the general appropriation bills, individually or a combination thereof, beginning on the next calendar day, and on every other calendar day thereafter until the passage of all general appropriation bills, individually or a combination thereof, Members shall record their presence by electronic device for purposes of establishing a quorum. In the House of Representatives, during the period described in this subsection, a motion to adjourn to a day and time certain offered pursuant to clause 4(c)(1)(B) of rule XVI may not require the House to stand adjourned for more than one calendar day.
 (2)For the purposes of this subsection, a calendar day shall exclude Saturdays, Sundays, and legal holidays.. 